Appeal of WEMPLE STATE BANK.Wemple State Bank v. CommissionerDocket No. 615.United States Board of Tax Appeals1 B.T.A. 415; 1925 BTA LEXIS 2937; January 28, 1925, decided Submitted January 12, 1925.  *2937  The cost of a machine which has a useful life of as long as five years is a capital expenditure and is not deductible as an ordinary and necessary expense.  William L. Wemple, Esq., for the taxpayer.  Willis D. Nance, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  *415  Before JAMES, STERNHAGEN, TRAMMELL, and TRUSSELL.  This appeal involves income taxes for the calendar year 1919 and was submitted upon an agreed statement of facts.  The question presented is whether the taxpayer is entitled to deduct as an ordinary and necessary expense the cost of a posting machine purchased during the year.  FINDINGS OF FACT.  The taxpayer during the year 1919 purchased a "posting machine" for use in making up individual depositors' accounts in the bank, paying therefor $815.70.  It was manufactured by the Burroughs Adding Machine Co. and was similar in appearance to an ordinary adding machine, but was so constructed that it could type a debit and a credit column on the same sheet and strike a balance.  It was stated by the manufacturer to the taxpayer that after five years' use the upkeep of the machine would be so great that*2938  it would become more economical for the user to trade it in for a new one, in which case the company would allow about $150 for the machine in trade.  DECISION.  The determination by the Commissioner of a deficiency in the amount of $252.24 is approved.